Citation Nr: 1616215	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  09-32 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to reopen claims of entitlement to service connection for bilateral postoperative claw foot (pes cavus) with hammertoe deformities and, if so, whether entitlement to service connection is warranted.

2.  Entitlement to service connection for sural hypertrophic neuropathy, left lower extremity, to include as secondary to service-connected status postoperative left foot with a complete tarsal coalition and benign bony lesion and degenerative changes.

3.  Entitlement to service connection for sural hypertrophic neuropathy, right lower extremity, to include as secondary to service-connected status post stress fracture with degenerative changes, right foot.

4.  Entitlement to a total disability evaluation due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1987 to March 1988.

This appeal arose before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi.  The RO in Detroit, Michigan currently has jurisdiction over the appeal.  In March 2010 a hearing was held before a decision review officer (DRO); a transcript is of record.  This case was remanded by the Board for additional development in June 2013 and September 2015.  These remands have been substantially complied with and the case has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).   


FINDINGS OF FACT

1.  The Veteran's Charcot-Marie-Tooth disease is a congenital disease.

2.  The Veteran's bilateral sural hypertrophic neuropathy, diagnosed as congenital Charcot-Marie-Tooth disease, did not have its onset in service, was not caused or aggravated by service, and was not aggravated by any service-connected foot disorders.  

3.  An unappealed August 2003 rating decision denied entitlement to service connection for bilateral claw foot (pes cavus) with hammertoe deformities, finding that there was no evidence of such disabilities in service, or evidence that they were related to military service, to include as secondary to his bilateral lower extremity neuropathy (CMT).

4.  Evidence submitted since the August 2003 rating decision does not raise a reasonable possibility of substantiating the Veteran's bilateral claw foot (pes cavus) with hammertoe deformities claim.

5.  The Veteran is service-connected for the following:  status postoperative left foot with complete tarsal coalition and benign bony lesion and degenerative changes, evaluated as 30 percent disabling; and status post stress fracture, right foot with degenerative changes, evaluated as 10 percent disabling.  His combined disability evaluation is 40 percent.

6.  The evidence does not establish that the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Bilateral sural hypertrophic neuropathy, diagnosed as congenital Charcot-Marie-Tooth disease, was not incurred in service, was not permanently aggravated by service, and is not etiologically related or permanently aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1111, 1112, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.303(c), 3.304, 3.310 (2015).

2.  The August 2003 rating decision that denied entitlement to service connection for bilateral claw foot (pes cavus) with hammertoe deformities is final.  38 U.S.C.A. § 7015 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  Evidence received since the August 2003 rating decision is not new and material and does not raise a reasonable possibility of substantiating the claim; therefore, the claim for service connection for bilateral claw foot (pes cavus) with hammertoe deformities is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA
The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in June 2008 and October 2014.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  VA also attempted to obtain Social Security Administration records but was advised in July 2011 that they had been destroyed.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran has been afforded multiple VA and QTC examinations.  See 38 C.F.R. § 3.159(c)(4).  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Applicable laws and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).

Service connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For any disability which is proximately due to, or results from, another disease or injury for which service-connected has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or  injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). (This standard of assessing aggravation of disability under 38 C.F.R. § 3.310 was established in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  Although VA indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place the burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounted to a substantive change in the regulation.  

Congenital defects are not diseases within the meaning of the applicable regulations are not subject to service connection.  38 C.F.R. § 3.303(c).  A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted on the entrance examination report. 38 U.S.C.A. § 1111  (West 2014); 38 C.F.R. § 3.304(b)  (2015).  The presumption of soundness is rebutted where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. Id.; VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089   (Fed. Cir. 2004).  In determining whether there is clear and unmistakable evidence that an injury or disease existed prior to service, the Board must consider the history recorded at the time of examination together with all other material evidence, including medical judgments, accepted medical principles, and the veteran's history of clinical factors.   Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).

Service connection may be granted for diseases, but not defects, of congenital, developmental, or familial origin.  VAOGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In differentiating the two categories, VA's Office of General Counsel  has stated that, when viewed in the context of 38 C.F.R. § 3.303(c) , the term "defects" would be definable "as structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90.  In contrast, a "disease" is referred to a condition considered capable of improving or deteriorating.  Id.  See also Quirin v. Shinseki, 22 Vet.App. 390, 394 (2009) (congenital defects are not disabilities within the meaning of 38 U.S.C. § 1110, but congenital disease can be service-connected based on aggravation of the congenital disease).

New and material evidence

Rating actions are final and binding based on the evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2015).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).

The claims for service connection for pes cavus and hammertoes were denied in an August 2003 rating decision.  Notice of this denial was provided to the Veteran that same month.  The Veteran did not appeal these denials by submitting a timely NOD or by other indication of disagreement.  The denial of these claims therefore became final.  38 C.F.R. §§ 20.302, 20.1103.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether the evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last denial of the claim.  Evans v. Brown, 9 Vet. App. 272 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow substantially gainful employment by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A Veteran is totally disabled if service-connected disabilities render it impossible to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16(a).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Thus, the question then becomes whether the Veteran's service-connected disabilities preclude him from engaging in "substantially gainful employment," work which is more than marginal and which permits the individual to earn a "living wage" consistent with his education and occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  A less than total disability rating in itself is recognition that occupational capabilities are impaired.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  See 38 C.F.R. §§ 4.1, 4.15 (2014).  Accordingly, the record must reflect some factor that takes a particular case outside the norm in order for a Veteran to prevail on a claim for a TDIU.  The sole fact that a Veteran is unemployed, employed only part-time, or has difficulty obtaining employment is not sufficient.  Van Hoose, 4 Vet. App. at 363.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.  The question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").


Factual background and analysis

Preliminarily, the Board notes that the Veteran is service-connected for status post fracture of the right foot with degenerative changes, incomplete tarsal coalition and benign bone lesion and for degenerative changes of the left foot.

Service connection for bilateral sural hypertrophic neuropathy

The Veteran's service treatment records note that he had sustained fractures of the lateral cuneiform of the right foot and of the fifth toe of the left foot in October 1987 and September 1987, respectively.  There were no complaints of, treatment for, or diagnosis of bilateral lower extremity sural hypertrophic neuropathy.

A May 1988 VA examination did not diagnose the Veteran with bilateral lower extremity sural hypertrophic neuropathy.  Another examination in September 1997 also did not find bilateral lower extremity sural hypertrophic neuropathy.

Electrodiagnostic studies conducted by VA in April 1998 were consistent with a sensorimotor polyneuropathy and bilateral pes cavus with below the knee wasting.  By May 1998, the Veteran had been diagnosed with probable familial demyelinating neuropathy.   In February 1999, he was again noted to have chronic demyelinating polyneuropathy, probably familial.  A January 2001 record found cavus foot secondary to demyelinating polyneuropathy.  

In January 2002, the Veteran underwent electrodiagnostic testing that was consistent with Charcot-Marie-Tooth disease (CMT) "or at least should be consider[ed] in the differential diagnosis in terms of the etiology of his polyneuropathy...."  A May 2002 podiatry note indicated that the Veteran "has a history of a familial neuropathy that has caused some loss of motor function in his feet and legs."  

A QTC examination of the Veteran was conducted in November 2002.   The examiner stated as follows:  

There is the additional consideration that veteran brought up during this exam that must be considered: That is that he has been told that his problem is that he has Marie-Charcot-Tooth disease.  This examiner did not address that issue during this exam.  Please note: Marie-Charcot-Tooth disease is caused by mutations in genes that produce proteins involved in the structure and function of either the peripheral nerve axon or the myelin sheath.  All of the mutations affect the normal function of the peripheral nerves.  The gene mutations in CMT disease are usually inherited, all of these expressed at birth.

The examiner did not render an opinion since this was noted to be beyond the scope of the examination.

The Veteran was examined again by VA in February 2005 (there was no claims folder available for review at the time of the examination).  His past diagnosis of demyelinating polyneuropathy was noted.  After evaluating the Veteran's condition, the examiner stated that there was an apparent history of demyelinating neuropathy, but commented that this was unrelated to his in-service stress fractures.  Following a review of the record, the examiner provided an addendum that indicated that hereditary neuropathy has no relationship to stress fractures or to the Veteran's period of service.

The Veteran was re-examined by VA in December 2014.  The examination referred to an EMG study that was performed on December 23, 2014.  The examiner found that:

The electrodiagnostic evidence is consistent with diffuse, homogenous sensorimotor peripheral neuropathy, primarily demyelinating.  Findings are consistent with Charcot-Marie-Tooth disease.

The examiner, after a thorough review of the evidence of record, indicated that an opinion as to the etiology of the diagnosed CMT could not be made without resorting to mere speculation.  It was noted that the case needed to be referred to a neurologist.  

The Veteran was afforded further VA examination in January 2016.  The entire claims folder and all medical records were thoroughly reviewed.  A complete examination of the Veteran was also done.  The examiner stated that it was less likely than not that any diagnosed lower extremity neuropathy was related to his military service.  The examiner stated that "the veteran was finally diagnosed with Charcot Marie Tooth when a biopsy of his sural nerve was done in 2002 per the medical records.  This is a genetically transmitted disease.  In the veteran's case, the disease was transmitted from his mother.  He has an affected mother, full sibling brother, aunts and cousins all from the maternal side of his family.  Therefore, the veteran's disease was not caused by the veteran's military service."  After reviewing the service treatment records, the examiner indicated that the Veteran's time in basic training had not aggravated the CMT.  While he did have degenerative changes in the feet in service, the examiner noted that these changes take months or years to develop and that they likely existed when he entered the Marines.  The examiner concluded that "Charcot Marie Tooth disease independently progresses at its own rate.  The veteran did not have trauma to his foot nerves that would have added to the Charcot Marie Tooth disease.  The stress fracture did not damage any foot nerves."  Again, the examiner noted that CMT is a genetic disease; it was opined that the service-connected foot disorders did not cause or aggravate the CMT disease.  This disease was noted to progress at its own rate and that nothing was known to accelerate or exacerbate this progress.  The examiner also found that the Veteran's military service had not permanently aggravated this disease.  In fact, it was noted that his disease had progressed rather slowly, as evidenced by his ability, for many years, to walk independently and to hold jobs.  

After a careful review of the evidence of record, it is determined that entitlement to service connection for demyelinating neuropathy, diagnosed as CMT disease, is not warranted.  While the Veteran has a clear diagnosis (thus establishing the existence of a current disability), there is no indication that this disease, which is congenital in nature, is in any way related to his period of military service.  The evidence of record, particularly the January 2016 examination (which was extremely thorough and is thus to be accorded substantial evidentiary weight), leaves little doubt that the Veteran's hereditary CMT disease would have existed at the time that he entered onto active duty.  Therefore, it was concluded that this disease did not have its onset in service, but would have been present since the Veteran's birth (see the January 2016 VA examination).  The evidence also clearly demonstrates that this disease was not permanently aggravated by his service, especially in light of the lack of inservice symptoms, the condition's slow progress, as was demonstrated by the lack of a diagnosis until 2002, and his ability for several years to walk independently and to hold jobs (see the January 2016 examination report).  The 2016 examiner also opined that the Veteran's service-connected foot injuries had also not contributed to any advancement of the CMT disease.  These injuries had not affected any nerves in the foot.  In fact, it was stated that this disease progresses at its own rate and that nothing was known to accelerate or exacerbate this progress.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While the Veteran is certainly competent to testify as to his complaints related to his bilateral lower extremity condition, there is no evidence that he has the expertise needed to render an opinion as to the etiology and development of CMT disease.  Such a determination requires testing and medical knowledge and experience that is beyond the Veteran's known capabilities. Accordingly, his statements as to the cause of his current bilateral lower extremity condition are not competent evidence.

Additionally, even if competent, which the Board does not find, the medical evidence is more probative of the issue, and it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

New and material evidence to reopen the claims for bilateral claw foot (pes cavus)

The Veteran's claim for service connection for pes cavus and hammertoe deformities was denied in a rating action issued in August 2003.  At that time, the record consisted of the Veteran's service treatment records, VA treatment records developed between 1995 and 2002, and a VA examination conducted in November 2002.  

The Veteran was diagnosed with pes cavus in September 1997; a VA examination performed in September 1997 noted the past diagnosis of pes cavus but noted that it was difficult to diagnose hammertoes.  In April 1998, he was noted to have large calluses and bilateral pes cavus.  A May 2001 VA examination found no hammertoes or pes cavus.  

The November 2002 VA examination had noted the Veteran's history of bilateral foot cavus since 1986.  He complained of pain, weakness, swelling, and fatigue at rest or when walking/standing.  He had undergone two reconstructive surgeries, one in 2001 and the other in 2002.  Since the former surgery, he has complained of numbness, pain and lack of balance.  After a thorough examination and review of the record, the examiner diagnosed bilateral pes cavus.  It was opined that "[b]ased on clinical examination and veteran's history the claimed condition of bilateral pes
cavus is not likely to be related to the right foot condition of stress fracture.  Both
conditions had an onset in 1986 thus they are independent from each other."

Based on this evidence, the RO denied entitlement to service connection in August 2003, finding that there was no suggestion in the record that this condition either was present in service or was otherwise aggravated by any incident in service, to include the right foot stress fracture, nor was it related to sural hypertrophic neuropathy.  The service treatment records documented no complaints of, treatment for, or diagnosis of bilateral claw foot (pes cavus) and hammertoe deformities.

The evidence added to the record since this denial included records from the Social Security Administration (SSA), which were mostly redundant and cumulative; testimony before a DRO (at which time he complained of pes cavus since service, likely related to too small boots; he also noted that the condition was diagnosed in 1998 or 1999); multiple VA treatment records from 2002 to the present; and VA examinations.

A VA examination was performed in November 2010.  This examination found no evidence of hammertoes or pes cavus on either foot.  Degenerative changes were seen in both feet, with postoperative changes noted on the right.

The Veteran was re-examined by VA in December 2014.  There were no hammertoes or pes cavus found.  In an examination performed by VA in January 2016, the examiner commented that it was "more likely than not, more than 50% probability, that the Veteran's pes cavus is a feature of Charcot Marie Tooth."  The rationale was as follows:

Due to the weakness that develops with Charcot Marie Tooth disease in the foot muslces [sic], pes cavus developes [sic] due to muscle imbalances in the feet.  The motor nerve involvement in Charcot Marie Tooth causes this muscle imbalance.  This is one of the cardinal features of the clinical presentation of the disease.

Therefore, pes cavus is due to muscle imbalance.  Muscle imbalance is due to Charcot Marie Tooth disease.

After a careful review of the evidence, it is found that it is either cumulative of evidence already of record, or, it is not material to the claim.  The additional evidence does not address the reasons for the prior denial, in that it does not establish that the Veteran's claimed pes cavus and hammertoes are the direct result of service or that the conditions were aggravated by his period of service.  Rather, the new evidence suggests that these conditions were related to his nonservice-connected CMT disease.  Despite this etiological relationship, service connection cannot be awarded for the claw foot with hammertoes on a secondary basis because service connection has been denied for the underlying CMT disease.

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Veteran is service-connected for the following:  status postoperative left foot with complete tarsal coalition and benign bony lesion and degenerative changes, evaluated as 30 percent disabling; and status post stress fracture, right foot with degenerative changes, evaluated as 10 percent disabling.  His combined disability evaluation is 40 percent.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, rated at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is rated at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards.  38 C.F.R. § 4.16(a)(2).

It is clear that the Veteran does not meet the schedular criteria for the assignment of a TDIU.  38 C.F.R. § 4.16(a)(2), 4.25, 4.26 (2014).  For those veterans who fail to meet the percentage standards, a TDIU on an extraschedular basis may be assigned when it is found that service-connected disabilities are sufficient to produce unemployability.  38 C.F.R. § 4.16(b).

The Veteran indicated that he last worked full time in 2003; on his claim for TDIU he stated that this was due to CMT disease which, as found above, is not a service-connected disorder.  Because the Veteran does not meet the schedular criteria, the Board must consider whether the case should be referred for extraschedular consideration.  As already noted, such an extraschedular consideration is only warranted if a Veteran is rendered unemployable by service-connected disabilities, but who fail to meet the percentage standards.

Therefore, it must be determined whether the Veteran's service -connected status postoperative left foot with complete tarsal coalition and benign bony lesion and degenerative changes and status post stress fracture, right foot with degenerative changes are of such severity as to render the Veteran unemployable.   After a careful review of the evidence of record, the Board finds that these disabilities, alone, do not render the Veteran unemployable.   On his claim for benefits (VA Form 21-8940), received in October 2014, the veteran indicated that he had last worked as a print operator in 2004.  He noted that he had a high school education with no other training.  He indicated that he had been rendered unemployable by his CMT disease.  He made no reference to his service-connected foot disorders.  The various VA treatment records and the December 2014 VA examination found that it was his nonservice-connected CMT disease and not his service-connected foot disabilities that had rendered him unemployable.  The examiner noted that the Veteran was able to ambulate.  It was also commented that he would benefit from vocational counseling.  This evidence simply does not establish that he is prevented from seeking or maintaining substantially gainful employment because of his service-connected disorders.  While the 40 percent combined evaluation clearly recognizes that the impairment resulting from the service-connected disabilities make it difficult to find employment, there is no suggestion in the record that these disorders render him incapable of performing the mental and physical acts required by employment.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.
The Board has also considered the application of 38 C.F.R. § 3.321(b)(1), on an individual not collective basis.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and is therefore found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary of Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected  status postoperative left foot with complete tarsal coalition and benign bony lesion and degenerative changes and status post stress fracture, right foot with degenerative changes are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left and right foot disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  These disorders have not required frequent periods of hospitalization nor, as noted above, have they markedly interfered with employment.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for CMT disease is denied.

New and material evidence not having been received, the claims of entitlement to service connection for bilateral claw foot (pes cavus) with hammertoe deformities are not reopened and the benefit sought is denied.

Entitlement to TDIU is denied.





____________________________________________
GAYLE E. STROMMEN	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


